                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA


    PRIMORIS ENERGY SERVICES                                  CIVIL ACTION
    CORPORATION

    VERSUS                                                      NO. 18-5839

    NEW DAY ALUMINUM, LLC.                                 SECTION “R” (5)


                           ORDER AND REASONS

       Before the Court is defendant’s motion to compel arbitration and to

stay litigation, on the ground that the contracts on which plaintiff’s cause of

action is based contain a binding arbitration provision.1 Because the Court

finds that this dispute must be resolved in accordance with the dispute

avoidance and resolution program attached to the contracts, defendant’s

motion is granted.



I.     BACKGROUND

       This case arises from a contract dispute. 2 Plaintiff Primoris Energy

Services Corporation is a licensed contractor.3 In October 2017, plaintiff

entered into two separate written agreements with Noranda Alumina to


1      R. Doc. 11.
2      R. Doc. 1.
3      Id. at 1 ¶ 2.
provide labor, equipment, and materials for construction work at Noranda’s

refinery in Gramercy, Louisiana. 4 Defendant New Day Aluminum, LLC is

the parent company of Gramercy Holdings I LLC, which does business as

Noranda Alumina.5 Plaintiff alleges that it completed the work in accordance

with the terms of the contracts, but that defendant has “failed and/or

refused” to pay $1,211,100.41 of the $1,320,527.88 plaintiff is owed. 6 On

June 12, 2018, plaintiff filed this lawsuit, alleging causes of action for breach

of contract, open account, and unjust enrichment.7           Plaintiff seeks the

amounts due under the contracts and consequential damages.8

      On July 26, 2018, defendant filed this motion to compel arbitration

and stay proceedings. 9 Defendant argues that both contracts underlying

plaintiff’s claims contain binding arbitration provisions.10 Plaintiff opposes

the motion. 11




4     Id. at 2 ¶ 6.
5     R. Doc. 11-2 at 1; see also R. Doc. 1 at 2-3 ¶¶ 7-8;
6     R. Doc. 1 at 4 ¶¶ 12-15; see also R. Doc. 11-2 at 4, 12.
7     R. Doc. 1 at 5-7.
8     Id. at 4 ¶ 16.
9     R. Doc. 11.
10    Id.
11    R. Doc. 12.
                                        2
II.   DISCUSSION

      The Federal Arbitration Act (FAA), 9 U.S.C. §§ 1-16,12 expresses a

strong federal policy in favor of enforcing arbitration agreements. See, e.g.,

Dean Witter Reynolds, Inc. v. Byrd, 470 U.S. 213, 217-18 (1985); Southland

Corp. v. Keating, 465 U.S. 1, 10 (1984); Moses H. Cone Mem’l Hosp. v.

Mercury Constr. Corp., 460 U.S. 1, 24 (1983); Safer v. Nelson Fin. Group

Inc., 422 F.3d 289, 294 (5th Cir. 2005). Section 3 of the Act provides:

      If any suit or proceeding be brought in any of the courts of the
      United States upon any issue referable to arbitration under an
      agreement in writing for such arbitration, the court in which such
      suit is pending, upon being satisfied that the issue involved in
      such suit or proceeding is referable to arbitration under such an
      agreement, shall on application of one of the parties stay the trial
      of the action until such arbitration has been had in accordance
      with the terms of the agreement, providing the applicant for the
      stay is not in default in proceeding with such arbitration.
9 U.S.C. § 3.



12     The FAA governs this case because the contracts expressly contemplate
interstate performance in requiring plaintiff, a Texas corporation, to perform
the drainage improvements and paving work at Noranda’s project site in
Gramercy, Louisiana. R. Doc. 11-2 at 3, 11. The contracts thus “evidenc[e] a
transaction involving commerce.” 9 U.S.C. § 2 (2006); see also Specialty
Healthcare Mgmt., Inc. v. St. Mary Par. Hosp., 220 F.3d 650, 654 (5th Cir.
2000) (explaining that the term “commerce” under the Federal Arbitration
Act is to be broadly construed); Jones v. Tenet Health Network, Inc., No. 96-
3107, 1997 WL 180384, at *2 (E.D La. Apr. 7, 1997) (providing that an
agreement to arbitrate evidences a transaction involving commerce when it
involves any contractual activity facilitating or affecting commerce even
tangentially).

                                       3
      The FAA expresses a liberal federal policy favoring arbitration. See

AT&T Mobility LLC v. Concepcion, 563 U.S. 333, 346 (2011). As a result,

“any doubts concerning the scope of arbitrable issues should be resolved in

favor of arbitration.” Moses H. Cone Mem’l Hosp., 460 U.S. at 24-25. To

determine whether to compel parties to arbitrate, the Court conducts a two-

step inquiry. The Court first determines whether the parties agreed to

arbitrate the dispute—i.e., whether there is a valid agreement to arbitrate and

whether the dispute in question falls within the scope of that agreement. See

JP Morgan Chase & Co. v. Conegie, 492 F.3d 596, 598 (5th Cir. 2007). The

Court next considers “whether any federal statute or policy renders the

claims non-arbitrable.” Id. (citations omitted). Here, the parties dispute

only whether the contracts underlying plaintiff’s claims contain a binding

arbitration agreement.

      Defendant, as Noranda’s parent company, is not a signatory to the

contracts underlying this action. Plaintiff wisely does not oppose defendant’s

motion on this basis. Even as a non-signatory, defendant may compel

plaintiff to resolve this dispute in accordance with the dispute avoidance

procedures described in the contracts, because plaintiff’s action is based

entirely on an alleged breach of those contracts. See Grigson v. Creative

Artists Agency LLC, 210 F.3d 524, 527 (5th Cir. 2000) (permitting a non-


                                      4
signatory to a contract with an arbitration clause to compel arbitration when

“the action is intertwined with, and dependent upon, that contract”).

      The Court finds that both contracts evidence an agreement between the

parties to arbitrate disputes arising from performance of the contracts.

Immediately above the signature line in each contract is a notification that

the agreement “CONTAINS A BINDING ARBITRATION PROVISION

WHICH MAY BE ENFORCED BY THE PARTIES.”13 Each contract also

contains a paragraph stating that any claims initiated by plaintiff “shall be in

accordance with the Noranda Dispute Avoidance and Resolution Program

which is an Exhibit to the Agreement.” 14       The Dispute Avoidance and

Resolution Program (DARP) states that the parties “agree to be bound by the

dispute avoidance and resolution procedures set forth” in the DARP, “and to

forbear institution of any legal action other than an action to enforce” the

DARP’s provisions.15 The DARP further states that “[a]ll Claims arising

under the Agreement shall be made as provided herein and all disputes

arising under or related to performance under the Agreement . . . shall be

resolved as provided herein.”16




13    R. Doc. 11-2 at 5, 13 (emphasis in original).
14    Id. at 6, 14.
15    Id. at 9, 17.
16    Id.
                                       5
      The DARP contains detailed procedures for how the parties are to

resolve disputes arising from the contracts in lieu of litigation. Under the

DARP, a “dispute” exists when “either party timely objects . . . to a Claim.” 17

A “Claim” under the DARP includes a “written request” by the plaintiff to

Noranda “for payment for field authorized work.”18 In the event of a dispute,

the DARP provides that plaintiff’s “senior sales management or engineering

personnel shall meet with Noranda’s representative” within fifteen days after

the dispute first arises in order to attempt a resolution.19 If those parties fail

to resolve the dispute, senior executives for both parties must meet within

thirty days after the dispute arises.20 If these initial, direct discussions fail,

the DARP provides that “either party may make written demand on the other

party for mediation by an independent mediator.” 21 If the parties are unable

to resolve the dispute in mediation, the DARP further provides that “either

party may make written demand on the other party that all current disputes

be submitted to binding arbitration.”22 Once either party makes its written




17    Id.
18    Id.
19    Id.
20    Id.
21    Id.
22    Id. at 9-10, 17-18.
                                        6
demand for arbitration, the DARP requires the parties to proceed pursuant

to specific procedures. 23

      The contracts and the DARP thus require the parties to attempt to

resolve this dispute through direct discussions between their senior

representatives, and then authorize either party to demand mediation or

arbitration if those discussions are unsuccessful.      Plaintiff nonetheless

argues that the arbitration provision in the DARP is not binding because it

provides that in the event a dispute cannot be resolved through mediation,

“either party may make written demand” for binding arbitration. 24 Plaintiff

contends that by using the word “may,” the parties did not intend to give one

party the unilateral right to compel binding arbitration. 25 But the provision

itself belies plaintiff’s interpretation. By authorizing “either party” to make

a “written demand” on the other, the provision makes clear that the decision

to initiate arbitration need not be mutual. Rather, under the provision either

party has the ability force the other into binding arbitration in the event

mediation is unsuccessful. The word “may” in this context merely establishes

that each party has the option to compel arbitration or abandon its claims.




23    See id. at 10, 18.
24    R. Doc. 12 at 5; R. Doc. 11-2 at 9-10, 17-18 (emphasis added).
25    R. Doc. 12 at 4-6.
                                        7
      Viewing the contracts and the DARP as a whole reinforces the Court’s

interpretation of this provision.      First, pursuant to the DARP, strict

procedural rules are triggered once “either party” makes a “written demand”

of the other to submit a dispute to arbitration. 26 Once a demand is made by

either party, the DARP states that senior executives of the parties “shall

meet” to discuss the demand. 27 It then states that the parties “shall agree on

an arbitrator or arbitrators to resolve the disputes.”28 Next, unless the

parties agree otherwise, the DARP states that arbitration “shall occur in

Nashville, Louisiana, and the arbitration shall occur as soon as possible.” 29

The DARP contains numerous other requirements for how the arbitration

proceeding must be conducted. 30 And again, all of these requirements are

triggered when “either party” makes a “written demand” on the other that a

dispute be submitted to “binding arbitration.”31         The DARP therefore

unambiguously requires the parties to engage in its arbitration procedures


26    R. Doc. 11-2 at 10, 18.
27    Id. (emphasis added).
28    Id. (emphasis added).
29    Id. (emphasis added).
30    See, e.g., id. (“If the parties have not previously exchanged copies of all
relevant documents, each party shall provide to the other party[] . . . copies
of all documents which each party considers relevant. . . .” (emphasis
added)); id. (“Unless otherwise agreed, . . . all arbitration[] . . . shall be
conducted in accordance with the Commercial Arbitration Rules of the
American Arbitration Association. . . .” (emphasis added)).
31    Id.
                                         8
when mediation is unsuccessful and either party wishes to settle the dispute

in arbitration.

      Second, the contracts state that all “initiated Claims shall be in

accordance” with the DARP.32 The DARP in turn states that the parties are

“bound” by its “dispute avoidance and resolution procedures,” and that the

parties must “forbear institution of any legal action other than an action to

enforce” the DARP’s provisions. 33 Plaintiff argues that the latter provision

does not forbid this lawsuit because (1) the term “legal action” necessarily

includes arbitration, so the provision in fact precludes any arbitration other

than as provided by the DARP, and (2) its breach of contract lawsuit is in fact

an action to enforce the DARP’s provisions, because its arbitration provision

is permissive and requires a mutual agreement to initiate arbitration.34

      These arguments are nonsensical.          They are premised on the

contention that one party may not demand arbitration under the contracts

in the event mediation fails. The Court has already rejected this argument.

A far more sensible interpretation of this provision is that by agreeing to

forbear “legal action,” the parties agreed to resolve their contractual disputes

through direct discussions, mediation, and arbitration, pursuant to the terms


32    Id. at 6, 14 (emphasis added).
33    Id. at 9, 17.
34    R. Doc. 12 at 8.
                                       9
of the DARP, rather than bringing those disputes to state or federal court.

See Vaughan v. P.J. McInerney & Co., 12 So. 2d 516, 519 (La. 1943) (“Courts

should not assume that clauses written in a contract were intended to be

ambiguous, repugnant, or contradictory. . . .”); see also La. Civ. Code art.

2046 (“When the words of a contract are clear and explicit and lead to no

absurd consequences, no further interpretation may be made in search of the

parties’ intent.”). And this lawsuit is not, as plaintiff suggests, in pursuit of

“claims under the provisions of the [DARP].” 35 Plaintiff’s claims arise from

an alleged violation of the underlying contracts, not the DARP. 36

      Multiple circuit courts have come to the same conclusion the Court

reaches today when analyzing similar arbitration provisions. See Deaton

Truck Line, Inc. v. Local Union 612, 314 F.2d 418, 422 (5th Cir. 1962); Am.

Italian Pasta Co. v. Austin Co., 914 F.2d 1103, 1104 (8th Cir. 1990); Austin

v. Owens-Brockway Glass Container, Inc., 78 F.3d 875, 879 (4th Cir. 1996).

The arbitration provision in Deaton provided that if the parties fail to resolve

a dispute, “the dispute may be submitted to arbitration and the decision of

the arbiter shall be final.” 314 F.2d at 421. The Fifth Circuit held that the

provision required the parties to arbitrate a dispute if one party made a




35    Id.
36    See R. Doc. 1 at 4 ¶¶ 13-14.
                                       10
written demand for it, reasoning that the word “‘may’ should be construed to

give either aggrieved party the option to require arbitration.” Id. at 422.

American Italian Pasta involved a similar arbitration provision, which

provided that should the parties be unable to resolve their dispute, it “may

be submitted to arbitration.” 914 F.2d at 1104. The Eight Circuit, citing

Deaton, held that the “structure and language of the contract” revealed that

the parties intended arbitration to be mandatory. Id. The court found that

“[t]here would be no reason for the arbitration language [in the contract] if

the parties intended it to be permissive, for the parties could voluntarily have

agreed to submit a dispute to arbitration in the absence of such a provision.”

Id. Finally, in Austin, the Fourth Circuit held that a similar provision

required arbitration in the event one party demanded it. 78 F.3d at 879. The

court reasoned that the use of the word “may” gave “an aggrieved party the

choice between arbitration and abandonment of his claim.” Id.

      The arbitration provisions here similarly must be read as requiring the

parties to submit to arbitration if one party makes a demand on the other,

and all the preconditions in the DARP have been met.                 Plaintiff’s

interpretation would render the arbitration provisions superfluous, because

arbitration would be required only if the parties mutually agreed to it, and

such an agreement could take place with or without the provisions.          See


                                      11
American Italian Pasta, 914 F.2d at 1104; see also La. Civ. Code art. 2049

(“A provision susceptible of different meanings must be interpreted with a

meaning that renders it effective. . . .”).

      Retractable Technologies Incorporated v. Abbott Laboratories

Incorporated, 281 F. App’x 275 (5th Cir. 2008), on which plaintiff principally

relies,37 is clearly distinguishable. There, the contract provided that if the

parties fail to resolve a dispute, the dispute “may be resolved by arbitration

in the manner described” by an attached document titled “Alternative

Dispute Resolution.” Id. at 276. That document provided that “either party

may initiate an arbitration proceeding” to resolve the dispute. Id. The Fifth

Circuit, in a divided panel decision, concluded that the permissive language

in the contract indicated the parties did not intend to be bound by the

procedures in the Alternative Dispute Resolution document absent mutual

agreement. Id. at 275-76. The panel further held that the Alternative Dispute

Resolution was a “subordinate section that only outline[d] the procedural

requirements of arbitration once the parties mutually agree[d] to arbitrate

the dispute.” Id. Here, by contrast, the underlying contracts require the




37    See R. Doc. 12 at 5-6. Retractable Technologies is an unpublished
opinion issued after January 1, 2006, and is therefore not precedent or
binding authority under Fifth Circuit Rule 47.5.4.
                                     12
parties to resolve any disputes pursuant to the DARP. 38 The DARP does not

merely provide that disputes “may be resolved” by arbitration, but authorizes

either party to make a “written demand” for the dispute to be settled via

binding arbitration.39 A “demand” suggests a command, not a request. And

as addressed earlier, the DARP contains detailed requirements for how the

parties are to proceed once either party makes an arbitration demand.

     Plaintiff’s citation to Cerveceria Cuauhtemoc Moctezuma S.A. de C.V.

v. Montana Beverage Company, 330 F.3d 284 (5th Cir. 2003), is similarly

unavailing. There, the defendant did not contend that the contract contained

a binding arbitration provision. Cerveceria, 330 F.3d at 286. The defendant

instead argued that the contracting parties clearly intended to submit all

disputes to arbitration because the agreement incorporated by reference the

Texas Beer Industry Fair Dealing Law, which contains an arbitration

provision.   Id. at 287.      The Fifth Circuit upheld the district court’s

determination that mere reference to this statute, and the statute’s equivocal

language, did not evidence an agreement between the parties to arbitrate all

disputes arising from the underlying contract. Id. For the reasons already

addressed, the Court does find such an agreement between the parties here.




38   R. Doc. 11-2 at 6, 14.
39   Id. at 10, 18.
                                      13
      But even if Retractable Technologies and Cerveceria were not

distinguishable from this action, and therefore directly contradicted the

holding in Deaton Truck Line, the Court would still be bound by Deaton

Truck Line under the “rule of orderliness.” The “rule of orderliness” provides

that “one panel of [the Fifth Circuit] may not overturn another panel’s

decision, absent an intervening change in the law, such as by statutory

amendment, or the Supreme Court, or [an] en banc court.” Jacobs v. Nat’l

Drug Intelligence Ctr., 548 F.3d 375, 378 (5th Cir. 2008). This is true even

if the first “panel’s interpretation of the law appears flawed.” Id. All three of

these Fifth Circuit opinions were panel decisions, so neither Retractable

Technologies nor Cerveceria can be interpreted as voiding the decision in

Deaton Truck Line. The decision in Deaton Truck Line, as the earliest

decision of the three, is therefore the authority that binds this Court.

      Next, the Court finds that the present dispute falls squarely within the

scope of the arbitration agreement. Plaintiff initiated this action to compel

defendant to pay it the amount it is allegedly owed under the two contracts.

The contracts require that “claims” be resolved in accordance with the

DARP,40 and the DARP defines “claims” to include “a request for payment




40    Id. at 6, 14.
                                       14
for field authorized work.”41 Finally, there is no federal policy or statute that

renders plaintiff’s claims non-arbitrable. The parties therefore must resolve

this dispute in accordance with the terms of the DARP.42



III. CONCLUSION

      For the foregoing reasons, the Court GRANTS defendant’s motion.

Plaintiff’s action is STAYED pending the parties’ completion of the dispute

resolution procedures contained in the DARP.



       New Orleans, Louisiana, this _____
                                     19th day of November, 2018.



                      _____________________
                           SARAH S. VANCE
                    UNITED STATES DISTRICT JUDGE




41    Id. at 9, 17.
42    The Court notes that while defendant has moved to compel
arbitration, the DARP in fact requires the parties to negotiate the dispute
directly, and then engage in mediation, before either party can make a
written demand for binding arbitration. Id. at 9-10, 17-18. There is no
indication in the record that the parties have engaged in the other procedures
outlined in the DARP.
                                       15
